


110 HR 6349 IH: Increasing Transparency and

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6349
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide energy price relief by
		  authorizing greater resources and authority for the Commodity Futures Trading
		  Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Transparency and
			 Accountability in Oil Prices Act of 2008.
		2.Sense of senate
			 on additional emergency funding for commission
			(a)FindingsThe
			 House of Representatives finds that—
				(1)excessive
			 speculation may be adding significantly to the price of oil and other energy
			 commodities;
				(2)the public and
			 Congress are concerned that private, unregulated transactions and overseas
			 exchange transactions are not being adequately reviewed by any regulatory
			 body;
				(3)an
			 important Federal overseer of commodity speculation, the Commodity Futures
			 Trading Commission, has staffing levels that have dropped to the lowest levels
			 in the 33-year history of the Commission; and
				(4)the acting
			 Chairman of the Commission has said publicly that an additional 100 employees
			 are needed in light of the inflow of trading volume.
				(b)Sense of the
			 HouseIt is the sense of the House of Representatives that the
			 President should immediately send to Congress a request for emergency
			 appropriations for fiscal year 2008 for the Commodity Futures Trading
			 Commission in an amount that is sufficient—
				(1)to help restore
			 public confidence in energy commodities markets and Federal oversight of those
			 markets;
				(2)to potentially
			 impose limits on excessive speculation that is increasing the price of oil,
			 gasoline, diesel, and other energy commodities;
				(3)to
			 significantly improve the information technology capabilities of the Commission
			 to help the Commission effectively regulate the energy futures markets;
			 and
				(4)to fund at least
			 100 new full-time positions at the Commission to oversee energy commodity
			 market speculation and to enforce the Commodity Exchange Act (7 U.S.C. 1 et
			 seq.).
				3.Additional
			 commission employees for improved enforcementSection 2(a)(7) of the Commodity Exchange
			 Act (7 U.S.C. 2(a)(7)) is amended by adding at the end the following:
			
				(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, the Commission shall appoint at least 100 full-time
				employees (in addition to the employees employed by the Commission as of the
				date of enactment of this subparagraph)—
					(i)to
				increase the public transparency of operations in energy futures
				markets;
					(ii)to improve the
				enforcement of this Act in those markets; and
					(iii)to carry out
				such other duties as are prescribed by the
				Commission.
					.
		4.Inspector
			 generalSection 2(a) of the
			 Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the
			 following:
			
				(13)Inspector
				general
					(A)OfficeThere
				shall be in the Commission, as an independent office, an Office of the
				Inspector General.
					(B)AppointmentThe
				Office shall be headed by an Inspector General, appointed in accordance with
				the Inspector General Act of 1978 (5 U.S.C. App.).
					(C)CompensationThe
				Inspector General shall be compensated at the rate provided for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code.
					(D)AdministrationThe
				Inspector General shall exert independent control of the budget allocations,
				expenditures, and staffing levels, personnel decisions and processes,
				procurement, and other administrative and management functions of the
				Office.
					.
		5.Study of
			 international regulation of energy commodity markets
			(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct a study of the international regime for regulating the trading of
			 energy commodity futures and derivatives.
			(b)AnalysisThe
			 study shall include an analysis of, at a minimum—
				(1)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement;
				(2)agreements and
			 practices for sharing market and trading data;
				(3)the use of
			 position limits or thresholds to detect and prevent price manipulation,
			 excessive speculation, or other unfair trading practices;
				(4)practices
			 regarding the identification of commercial and noncommercial trading and the
			 extent of market speculation; and
				(5)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
				(c)ReportNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the appropriate committees of Congress a report
			 that—
				(1)describes the
			 results of the study; and
				(2)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market in a manner that protects consumers in the
			 United States from the effects of excessive speculation and energy price
			 volatility.
				6.Speculative
			 limits and transparency for off-shore commodity tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
			
				(e)Foreign Boards
				of Trade
					(1)In
				generalIn the case of any
				board of trade, exchange, or market located outside of the United States, its
				territories or possessions (i) for which the Commission has granted or is
				considering granting an application for relief from the requirement of
				subsection (a) to become a designated contract market, derivatives transaction
				execution facility, or other registered entity, and (ii) upon which there is
				traded any contract, agreement, or transaction in an energy commodity the
				settlement price of which is established with reference to the price of a
				contract, agreement, or transaction in an energy commodity traded on a
				designated contract market, derivatives transaction execution facility or other
				registered entity for which the primary physical delivery point is located
				within the United States, prior to continuing to or initially granting the
				relief, the Commission shall determine that the foreign board of trade—
						(A)applies comparable
				principles or requirements regarding the daily publication of trading
				information and position limits or accountability levels for speculators as
				apply to a designated contract market, derivatives transaction execution
				facility, or other registered entity trading energy commodities physically
				delivered in the United States; and
						(B)provides such
				information to the Commission regarding the extent of speculative and
				nonspeculative trading in the energy commodity that is comparable to the
				information the Commission determines necessary to publish a Commitment of
				Traders report for a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States.
						(2)Existing foreign
				boards of tradeDuring the period beginning 1 year after the date
				of enactment of this subsection and ending 18 months after the date of
				enactment of this subsection, the Commission shall determine whether to
				continue to grant relief in accordance with paragraph (1) to any foreign board
				of trade for which the Commission granted relief prior to the date of enactment
				of this
				subsection.
					.
		7.Commission
			 authority over tradersSection
			 4 of the Commodity Exchange Act (7 U.S.C. 6) (as amended by section 6) is
			 amended by adding at the end the following:
			
				(f)Commission
				Authority Over Traders
					(1)In
				generalNotwithstanding any other provision of this section or
				any determination made by the Commission to grant relief from the requirements
				of subsection (a) to become a designated contract market, derivatives
				transaction execution facility, or other registered entity, in the case of a
				person located within the United States, or otherwise subject to the
				jurisdiction of the Commission, trading on a foreign board of trade, exchange,
				or market located outside the United States (including the territories and or
				possessions of the United States), the Commission shall have authority under
				this Act—
						(A)to apply and
				enforce section 9, including provisions relating to manipulation or attempted
				manipulation, the making of false statements, and willful violations of this
				Act;
						(B)to require or
				direct the person to limit, reduce, or liquidate any position to prevent or
				reduce the threat of price manipulation, excessive speculation, price
				distortion, or disruption of delivery or the cash settlement process;
				and
						(C)to apply such
				recordkeeping requirements as the Commission determines are necessary.
						(2)ConsultationPrior
				to the issuance of any order under paragraph (1) to reduce a position on a
				foreign board of trade, exchange, or market located outside the United States
				(including the territories and possessions of the United States), the
				Commission shall consult with the foreign board of trade, exchange, or market
				and the appropriate regulatory authority.
					(3)AdministrationNothing
				in this subsection limits any of the otherwise applicable authorities of the
				Commission.
					.
		8.Index traders and
			 swap dealersSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) (as amended by section 7) is amended by
			 adding at the end the following:
			
				(g)Index Traders
				and Swap DealersNot later than 60 days after the date of
				enactment of this subsection, the Commission shall—
					(1)routinely require
				detailed reporting from index traders and swap dealers in markets under the
				jurisdiction of the Commission;
					(2)reclassify the
				types of traders for regulatory and reporting purposes to distinguish between
				index traders and swaps dealers; and
					(3)review the trading
				practices for index traders in markets under the jurisdiction of the
				Commission—
						(A)to ensure that
				index trading is not adversely impacting the price discovery process;
				and
						(B)to determine
				whether different practices or regulations should be
				implemented.
						.
		9.Disaggregation of
			 index funds and other data in energy marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 8) is amended by adding at the end the
			 following:
			
				(h)Disaggregation
				of Index Funds and Data in Energy MarketsThe Commission shall
				disaggregate and make public monthly—
					(1)the number of
				positions and total value of index funds and other passive, long-only positions
				in energy markets; and
					(2)data on speculative
				positions relative to bona fide physical hedgers in those
				markets.
					.
		
